Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 22,
2015, by and among Veracyte, Inc, a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A.                                    The Company and each Purchaser is
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(a)(2) of the Securities Act of
1933, as amended (the “Securities Act”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

 

B.                                    Each Purchaser, severally and not jointly,
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, that aggregate number of shares of common
stock, par value $0.001 per share (the “Common Stock”), of the Company, set
forth below such Purchaser’s name on the signature page of this Agreement (which
aggregate amount for all Purchasers together shall be 4,907,975 shares of Common
Stock and shall be collectively referred to herein as the “Shares”).

 

C.                                    The Company has engaged Piper Jaffray &
Co. as its sole lead placement agent and William Blair & Company, L.L.C. as its
co-placement agent (collectively, the “Placement Agents”) for the offering of
the Shares on a “best efforts” basis.

 

D.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

 

“Acquiring Person” has the meaning set forth in Section 4.5.

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors “ means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Buy In” has the meaning set forth in Section 4.1(f).

 

“Buy In Price” has the meaning set forth in Section 4.1(f).

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

 

“Closing Bid Price”  means, as of any date, (a) the last reported closing bid
price per share of Common Stock for such security on the Principal Trading
Market, as reported by Bloomberg Financial Markets, or, (b) if the Principal
Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price then the last bid price of such security prior
to 4:00 P.M., New York City time, as reported by Bloomberg Financial Markets, or
(c) if the foregoing do not apply, the last closing price of such security in
the over-the-counter market on the electronic bulletin board for such security
as reported by Bloomberg Financial Markets, or (d) if no closing bid price is
reported for such security by Bloomberg Financial Markets, the average of the
bid prices of any market makers for such security as reported by OTC Markets
Group, Inc. or similar organization. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. 
All such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

2

--------------------------------------------------------------------------------


 

“Company Counsel” means Pillsbury Winthrop Shaw Pittman LLP with offices located
at 2550 Hanover Street, Palo Alto, California 94304

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit D, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, except that any of the following, either
alone or in combination, shall not be deemed a Material Adverse Effect:
(i) effects caused by changes or circumstances affecting general market
conditions in the U.S.

 

3

--------------------------------------------------------------------------------


 

economy or which are generally applicable to the industry in which the Company
operates, provided that such effects are not borne disproportionately by the
Company, (ii) effects caused by earthquakes, hostilities, acts of war, sabotage,
terrorism or military actions, or any material worsening of any such
hostilities, acts of war, sabotage, terrorism or military actions existing as of
the date hereof, (iii) effects resulting from or relating to the announcement or
disclosure of the sale of the Shares or other transactions contemplated by this
Agreement, or (iv) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with this
Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(jj).

 

“Outside Date” means the thirtieth day following the date of this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.4.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be The NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $8.15 per Share.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

4

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)” in United States dollars and in
immediately available funds.

 

“Subsidiary” means Allegro Diagnostics Corp. and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), The NASDAQ Global Select
Market, The NASDAQ Global Market, The NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Irrevocable Transfer
Agent Instructions and any other documents or agreements explicitly contemplated
hereunder.

 

“Transfer Agent” means Broadridge Issuer Solutions, Inc., the current transfer
agent of the Company, with a mailing address of 1717 Arch Street, Suite 1300,
Philadelphia, Pennsylvania 19103, and a facsimile number of 215-553-5402 or any
successor transfer agent for the Company.

 

5

--------------------------------------------------------------------------------


 

ARTICLE II.
PURCHASE AND SALE

 

2.1                               Closing.

 

(a)                                 Amount.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of shares of Common Stock equal to the quotient
resulting from dividing (i) the Subscription Amount for such Purchaser by
(ii) the Purchase Price, rounded down to the nearest whole Share.

 

(b)                                 Closing.  The Closing of the purchase and
sale of the Shares shall take place at the offices of Goodwin Procter LLP, The
New York Times Building, 620 Eighth Avenue, New York, New York on the Closing
Date or at such other locations or remotely by facsimile transmission or other
electronic means as the parties may mutually agree.

 

(c)                                  Form of Payment.  Except as may otherwise
be agreed to among the Company and one or more of the Purchasers, on or prior to
the Business Day immediately prior to the Closing Date, each Purchaser shall
wire its Subscription Amount, in United States dollars and in immediately
available funds, to a non-interest bearing escrow account established by the
Company and the Placement Agents with Continental Stock Transfer & Trust Company
(the “Escrow Agent”) as set forth on Exhibit G hereto (the aggregate amounts
received being held in escrow by the Escrow Agent are referred to herein as the
“Escrow Amount”).  On the Closing Date, (a) the Company and Piper Jaffray & Co.
shall instruct the Escrow Agent to deliver, in immediately available funds, the
Escrow Amount constituting the aggregate Purchase Price as follows: (1) to the
Placement Agents, the fees and reimbursable expenses payable to the Placement
Agents (which fees and expenses shall be set forth in such instructions), and
(2) the balance of the aggregate purchase price to the Company, and (b) the
Company shall irrevocably instruct the Transfer Agent to enter in the name of
each Purchaser a book entry position, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Shares such Purchaser is purchasing as is set forth on
such Purchaser’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired”, within three (3) Trading Days after the Closing.

 

2.2                               Closing Deliveries.   (a)                     
On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):

 

(i)                                     this Agreement, duly executed by the
Company;

 

(ii)                                  evidence of a book entry position, free
and clear of all restrictive and other legends (except as provided in
Section 4.1(b) hereof), evidencing the Shares subscribed for by such Purchaser
hereunder, registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit B-2 hereto;

 

(iii)                               a legal opinion of Company Counsel, dated as
of the Closing Date and in the form attached hereto as Exhibit C, executed by
such counsel and addressed to the Purchasers;

 

(iv)                              the Registration Rights Agreement, duly
executed by the Company;

 

(v)                                 duly executed Irrevocable Transfer Agent
Instructions acknowledged in writing by the Transfer Agent in the form attached
hereto as Exhibit D;

 

6

--------------------------------------------------------------------------------


 

(vi)                              a certificate of the Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Shares,
(b) certifying the current versions of the certificate of incorporation, as
amended, and by-laws of the Company and (c) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company, in the form attached hereto as Exhibit E;

 

(vii)                           the Compliance Certificate referred to in
Section 5.1(h);

 

(viii)                        a Lock-Up Agreement, substantially in the form of
Exhibit H hereto (the “Lock-Up Agreement”) executed by each person listed on
Exhibit I hereto, and each such Lock-Up Agreement shall be in full force and
effect on the Closing Date;

 

(ix)                              a certificate evidencing the formation and
good standing of the Company issued by the Secretary of State (or comparable
office) of the State of Delaware as of a date within three (3) Business Days of
the Closing Date;

 

(x)                                 a certificate evidencing the Company’s
qualification as a foreign corporation and good standing issued by the Secretary
of State (or comparable office) of Texas, as of a date within three (3) Business
Days of the Closing Date;

 

(xi)                              a certificate evidencing the Company’s good
standing issued by the Secretary of State (or comparable office) of California,
as of a date within three (3) Business Days of the Closing Date; and

 

(xii)                           a certified copy of the certificate of
incorporation, as certified by the Secretary of State (or comparable office) of
the State of Delaware as of a date within three (3) Business Days of the Closing
Date.

 

(b)                                 On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following (the
“Purchaser Deliverables”):

 

(i)                                     this Agreement, duly executed by such
Purchaser;

 

(ii)                                  its Subscription Amount, in United States
dollars and in immediately available funds, in the amount set forth as the
“Purchase Price” indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer to the Escrow Account, as set forth on Exhibit G
attached hereto;

 

(iii)                               the Registration Rights Agreement, duly
executed by such Purchaser;

 

(iv)                              a fully completed and duly executed Selling
Stockholder Questionnaire in the form attached as Annex B to the Registration
Rights Agreement; and

 

(v)                                 a fully completed and duly executed
Accredited Investor Questionnaire, satisfactory to the Company, and Stock
Certificate Questionnaire in the forms attached hereto as Exhibits B-1 and B-2,
respectively.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company.  Except (i) as set forth in the schedules delivered herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
or (ii) disclosed in the SEC Reports, the Company hereby represents and warrants
as of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers:

 

(a)                                 Subsidiaries.  The Company has no direct or
indirect Subsidiaries other than Allegro Diagnostics Corp.  The Company owns,
directly or indirectly, all of the capital stock or comparable equity interests
of each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b)                                 Organization and Qualification.  The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own or lease and use its properties
and assets and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each of its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in a Material Adverse
Effect, and no Proceeding has been instituted, is pending, or, to the Company’s
Knowledge, has been threatened in writing in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

(c)                                  Authorization; Enforcement; Validity.  The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its stockholders in connection
therewith other than in connection with the Required Approvals.  Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Shares) do not and
will not (i) conflict with or violate any provisions of the Company’s or any
Subsidiary’s certificate or articles of

 

8

--------------------------------------------------------------------------------


 

incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(e)                                  Filings, Consents and Approvals.  Neither
the Company nor any of its Subsidiaries is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Shares), other than (i) the filing with the Commission of
one or more Registration Statements in accordance with the requirements of the
Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Shares and the listing of the Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (iv) the filings required
in accordance with Section 4.4 of this Agreement and (v) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”).

 

(f)                                   Issuance of the Shares.  The Shares have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders.  Assuming the accuracy of the representations and warranties of
the Purchasers in this Agreement, the Shares will be issued in compliance with
all applicable federal and state securities laws.

 

(g)                                  Capitalization.  The capitalization of the
Company is as described in its most recently filed SEC Report on Form 10-K,
except for issuances to reflect stock option exercises after December 31, 2014
that do not, individually or in the aggregate, have a material effect on the
issued and outstanding capital stock.  The Company has not issued any capital
stock since the date of its most recently filed SEC Report other than to reflect
stock option and warrant exercises that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities.  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents that have not been
effectively waived as of the Closing Date. Except as set forth in the SEC
Reports, in the first sentence of the Section 3.1(g) or a result of the purchase
and sale of the Shares, there are no outstanding options, warrants, scrip rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under

 

9

--------------------------------------------------------------------------------


 

any of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance in all material respects with all applicable federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities
which violation would have or would reasonably be expected to result in a
Material Adverse Effect.  No further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s stockholders.

 

(h)                                 SEC Reports; Disclosure Materials.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports,” and the SEC Reports, together with the Disclosure
Schedules, being collectively referred to as the “Disclosure Materials”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension, except
where the failure to file on a timely basis would not have or reasonably be
expected to result in a Material Adverse Effect (including, for this purpose
only, any failure to qualify to register the Shares for resale on Form S-3 or
which would prevent any Purchaser from using Rule 144 to resell any Shares).  As
of their respective filing dates, or to the extent corrected by a subsequent
amendment, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has never been an issuer subject to
Rule 144(i) under the Securities Act.  Each of the Material Contracts to which
the Company or any Subsidiary is a party or to which the property or assets of
the Company or any of its Subsidiaries are subject has been filed or
incorporated by reference as an exhibit to the SEC Reports.

 

(i)                                     Financial Statements.  The consolidated
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing (or to the extent corrected by a subsequent amendment).  Such
consolidated financial statements have been prepared in accordance with GAAP
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial
year-end audit adjustments.

 

(j)                                    Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed prior to the date hereof
(i) there have been no events, occurrences or developments that have had or
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered materially its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to

 

10

--------------------------------------------------------------------------------


 

purchase or redeem any shares of its capital stock (other than in connection
with repurchases of unvested stock issued to employees of the Company), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued pursuant to existing Company stock option
or stock purchase plans or executive and director compensation arrangements
disclosed in the SEC Reports. Except for the issuance of the Shares contemplated
by this Agreement, no event, liability or development has occurred or exists
with respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one
(1) Trading Day prior to the date that this representation is made.

 

(k)                                 Litigation.  There is no Action which
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or would, if there were an
unfavorable decision, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.  During the past five years,
neither the Company nor any Subsidiary, nor to the Company’s Knowledge any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.  There has not been, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any of its Subsidiaries under the Exchange Act or the Securities Act.

 

(l)                                     Employment Matters.  No material labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company which would have or reasonably be expected to
result in a Material Adverse Effect.  None of the Company’s or any Subsidiary’s
employees is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company nor any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is good.  No executive officer
of the Company (as defined in Rule 501(f) of the Securities Act) has notified
the Company or any such Subsidiary that such officer intends to leave the
Company or any such Subsidiary or otherwise terminate such officer’s employment
with the Company or any such Subsidiary.  To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any restrictive covenant
in favor of a third party, and to the Company’s Knowledge, the continued
employment of each such executive officer does not subject the Company or any
Subsidiary to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

 

(m)                             Compliance.  Neither the Company nor any of its
Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received written notice of a claim
that it is in default under or that it is in violation of, any Material Contract
(whether or not such default or violation has been waived), (ii) is in violation
of any order of any court, arbitrator or governmental body having jurisdiction
over the Company or its properties or assets, or (iii) is in violation of, or in
receipt of written notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company, except in
each case as would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

 

(n)                                 Regulatory Permits. The Company and each of
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory

 

11

--------------------------------------------------------------------------------


 

authorities necessary to conduct its respective business as currently conducted
and as described in the SEC Reports, except where the failure to possess such
permits, individually or in the aggregate, has not and would not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any of its Subsidiaries has received any
notice of Proceedings relating to the revocation or modification of any such
Material Permits.

 

(o)                                 Title to Assets.  The Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them.  The Company and its Subsidiaries have good and marketable title
to all tangible personal property owned by them that is material to the business
of the Company and its Subsidiaries, taken as whole, in each case free and clear
of all Liens except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(p)                                 Patents and Trademarks.  To the Company’s
Knowledge, the Company and the Subsidiaries own, possess, license or have other
rights to use, all patents, patent applications, trade and service marks, trade
and service mark applications and registrations, trade names, trade secrets,
inventions, copyrights, licenses, technology, know-how and other intellectual
property rights and similar rights described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have would have or reasonably be expected to result in a Material
Adverse Effect (collectively, the “ Intellectual Property Rights”).  Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  There is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by any
Person that the Company’s business as now conducted infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of another.  To the Company’s Knowledge, there is no existing
infringement by another Person of any of the Intellectual Property Rights that
would have or would reasonably be expected to have a Material Adverse Effect.
The Company and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all of their Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(q)                                 Insurance.  The Company and each of the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any of its Subsidiaries
has received any written notice of cancellation of any such insurance, nor, to
the Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(r)                                    Transactions With Affiliates and
Employees.  None of the executive officers or directors of the Company and, to
the Company’s Knowledge, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act.

 

(s)                                   Internal Accounting Controls.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary

 

12

--------------------------------------------------------------------------------


 

to permit preparation of financial statements in conformity with GAAP and to
maintain asset and liability accountability, (iii) access to assets or
incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(t)                                    Sarbanes-Oxley; Disclosure Controls.  The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that have materially affected, or
are reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(u)                                 Certain Fees.  No person or entity will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or a Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agents with respect to the offer and sale of the Shares (which
placement agent fees are being paid by the Company). The Purchasers shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this paragraph
(u) pursuant to any agreement to which the Company is a party that may be due in
connection with the transactions contemplated by the Transaction Documents.  The
Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

 

(v)                                 Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires provided by the Purchasers, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Purchasers under the Transaction Documents. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the principal
Trading Market.

 

(w)                               Investment Company                        The
Company is not, and immediately after receipt of payment for the Shares, will
not be or be an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

(x)                                 Registration Rights.  Other than each of the
Purchasers pursuant to the Registration Rights Agreement, no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

13

--------------------------------------------------------------------------------


 

(y)                                 Listing and Maintenance Requirements.  The
Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to terminate the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration.  The Company has not, in the twelve (12) months preceding the date
hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market.  The
Company is in compliance with all listing and maintenance requirements of the
Principal Trading Market on the date hereof.

 

(z)                                  Disclosure.  Except as set forth on
Schedule 3.1(z), the Company confirms that it has not provided, and to the
Company’s Knowledge, none of its officers or directors nor any other Person
acting on its or their behalf has provided, and it has not authorized the
Placement Agents to provide, any Purchaser or its respective agents or counsel
with any information that it believes constitutes material, non-public
information except insofar as the existence, provisions and terms of the
Transaction Documents and the proposed transactions hereunder may constitute
such information, all of which will be disclosed by the Company in the Press
Release as contemplated by Section 4.4 hereof. The Company understands and
confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.

 

(aa)                          No Integrated Offering.  Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2, none of
the Company, its Subsidiaries nor, to the Company’s Knowledge, any Person acting
on its behalf has, directly or indirectly, at any time within the past six
(6) months, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Shares pursuant to the Transaction Documents to be integrated with prior
offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the
rules and regulations of any Trading Market on which any of the securities of
the Company are listed or designated.

 

(bb)                          Tax Matters.  The Company and each of its
Subsidiaries (i) has accurately and timely prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to result in a Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed to be due by the Company or any of its
Subsidiaries by the taxing authority of any jurisdiction.

 

(cc)                            Environmental Matters.  To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal (other than in the
ordinary course of its business) or contamination pursuant to any Environmental
Laws, or (iv) is subject to any claim relating to any Environmental Laws; which
violation, contamination, liability or claim has had or would have, individually
or in the aggregate, a Material Adverse Effect; and there is no pending
investigation or, to the Company’s Knowledge, investigation threatened in
writing that might lead to such a claim.

 

14

--------------------------------------------------------------------------------


 

(dd)                          No General Solicitation. Neither the Company nor,
to the Company’s Knowledge, any person acting on behalf of the Company has
offered or sold any of the Shares by any form of general solicitation or general
advertising.

 

(ee)                            Foreign Corrupt Practices.  Neither the Company,
nor to the Company’s Knowledge, any agent or other person acting on behalf of
the Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

(ff)                              Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in SEC Reports and is not so disclosed
and would have or reasonably be expected to result in a Material Adverse Effect.

 

(gg)                            Acknowledgment Regarding Purchasers’ Purchase of
Shares.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby.  The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Purchaser or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Purchasers’ purchase of the Shares. The
Company further represents to each Purchaser that the Company’s decision to
enter into this Agreement and the other Transaction Documents has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.

 

(hh)                          Regulation M Compliance.  The Company has not, and
to the Company’s Knowledge no one acting on its behalf has, (i) taken, directly
or indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, the Shares in violation of
Regulation M under the Exchange Act or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agents in connection with the placement of the Shares.

 

(ii)                                  PFIC.  Neither the Company nor any
Subsidiary is or intends to become a “passive foreign investment company” within
the meaning of Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.

 

(jj)                                OFAC. Neither the Company nor any Subsidiary
nor, to the Company’s Knowledge, any director, officer, agent, employee,
Affiliate or Person acting on behalf of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

15

--------------------------------------------------------------------------------


 

(kk)                          CLIA.  The Company has operated and currently is
in compliance with the Clinical Laboratory Improvement Amendments of 1998
(“CLIA”) and other applicable rules and regulations of federal, state and
foreign governmental agencies or bodies engaged in regulation of clinical
laboratories or biohazardous materials and, except where the failure to so
operate or be in compliance would not reasonably be expected to have a Material
Adverse Effect. The Company has not received written notice from any such
governmental agencies or bodies requiring the termination, suspension, clinical
hold or material modification of any tests, studies or trials conducted by or on
behalf of the Company, which termination, suspension, clinical hold or material
modification would reasonably be expected to have a Material Adverse Effect.

 

(ll)                                  No Additional Agreements.  The Company
does not have any agreement or understanding with any Purchaser with respect to
the transactions contemplated by the Transaction Documents other than as
specified in the Transaction Documents.

 

(mm)                  Use of Form S-3.  The Company meets the registration and
transaction requirements for use of Form S-3 for the registration of the Shares
for resale by the Purchasers.

 

3.2                               Representations and Warranties of the
Purchasers.  Each Purchaser hereby, for itself and for no other Purchaser,
represents and warrants as of the date hereof and as of the Closing Date to the
Company and the Placement Agents as follows:

 

(a)                                 Organization; Authority.  Such Purchaser is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

 

(c)                                  Investment Intent.  Such Purchaser
understands that the Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Shares as principal for its own account and not with a view to,
or for distributing or reselling such Shares or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of

 

16

--------------------------------------------------------------------------------


 

the Shares for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Shares pursuant to an
effective registration statement under the Securities Act or under an exemption
from such registration and in compliance with applicable federal and state
securities laws.  Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Shares (or any securities
which are derivatives thereof) to or through any person or entity; such
Purchaser is not a registered broker-dealer under Section 15 of the Exchange Act
or an entity engaged in a business that would require it to be so registered as
a broker-dealer.

 

(d)                                 Purchaser Status.  At the time such
Purchaser was offered the Shares, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(e)                                  General Solicitation.  Such Purchaser is
not purchasing the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)                                   Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. 
Such Purchaser is able to bear the economic risk of an investment in the Shares
and, at the present time, is able to afford a complete loss of such investment.

 

(g)                                  Access to Information.  Such Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.

 

(h)                                                                                
Certain Trading Activities.  Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted by
the Company, the Placement Agents or any other Person regarding the transactions
contemplated hereby, neither the Purchaser nor any Affiliate of such Purchaser
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Purchaser’s investments or trading or
information concerning such Purchaser’s investments, including in respect of the
Shares, and (z) is subject to such Purchaser’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such

 

17

--------------------------------------------------------------------------------


 

Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement.  Other than to other Persons party
to this Agreement, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(i)                                     Brokers and Finders.  No Person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(j)                                    Independent Investment Decision.  Such
Purchaser has independently evaluated the merits of its decision to purchase
Shares pursuant to the Transaction Documents, and such Purchaser confirms that
it has not relied on the advice of any other Purchaser’s business and/or legal
counsel in making such decision.  Such Purchaser understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Purchaser in connection with the purchase of the Shares constitutes
legal, tax or investment advice.  Such Purchaser has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.  Such Purchaser
understands that the Placement Agents have acted solely as the agent of the
Company in this placement of the Shares and such Purchaser has not relied on the
business or legal advice of the Placement Agents or any of their agents, counsel
or Affiliates in making its investment decision hereunder, and confirms that
none of such Persons has made any representations or warranties to such
Purchaser in connection with the transactions contemplated by the Transaction
Documents.

 

(k)                                 Reliance on Section 4(a)(2)Exemption.  Such
Purchaser understands that the Shares being offered and sold to it in reliance
on the exemption from the registration requirements of United States federal and
state securities laws provided under Section 4(a)(2) of the Securities Act and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemption and the eligibility of such
Purchaser to acquire the Shares.

 

(l)                                     No Governmental Review.  Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of the investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

 

(m)                             Regulation M.                   Such Purchaser
is aware that the anti-manipulation rules of Regulation M under the Exchange Act
may apply to sales of Common Stock and other activities with respect to the
Common Stock by the Purchasers.

 

(n)                                 Beneficial
Ownership.                          The purchase by such Purchaser of the Shares
issuable to it at the Closing will not result in such Purchaser (individually or
together with any other Person with whom such Purchaser has identified, or will
have identified, itself as part of a “group” in a public filing made with the
Commission involving the Company’s securities) acquiring, or obtaining the right
to acquire, in excess of 19.999% of the outstanding shares of Common Stock or
the voting power of the Company on a post transaction basis that assumes that
such Closing shall have occurred.  Such Purchaser does not presently

 

18

--------------------------------------------------------------------------------


 

intend to, alone or together with others, make a public filing with the
Commission to disclose that it has (or that it together with such other Persons
have) acquired, or obtained the right to acquire, as a result of such Closing
(when added to any other securities of the Company that it or they then own or
have the right to acquire), in excess of 19.999% of the outstanding shares of
Common Stock or the voting power of the Company on a post transaction basis that
assumes that each Closing shall have occurred.

 

(o)                                 Residency.  Such Purchaser’s residence (if
an individual) or offices in which its investment decision with respect to the
Shares was made (if an entity) are located at the address immediately below such
Purchaser’s name on its signature page hereto.

 

(p)                                 Accuracy of Accredited Investor
Questionnaire.  The Accredited Investor Questionnaire delivered by each
Purchaser in connection with this Agreement is complete and accurate in all
material respects as of the date of this Agreement and will be complete and
accurate as of the Closing Date and the effective date of the Registration
Statement.

 

(q)         Placement Agent Information.  The Purchaser acknowledges that it has
received and reviewed the disclosure set forth on Schedule 3.2(r) attached
hereto.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Transfer Restrictions.

 

(a)                                 Compliance with Laws.  Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Shares may
be disposed of only pursuant to an effective registration statement under, and
in compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws.  In connection with any transfer of the Shares
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144 (provided that such Purchaser provides the
Company with reasonable assurances (in the form of seller and, if applicable,
broker representation letters) that the securities may be sold pursuant to such
rule) or (iv) in connection with a bona fide pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act. 
As a condition of transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and the Registration Rights Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement with respect to such transferred Shares.

 

(b)                                 Legends.  Book entry notations evidencing
the Shares shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form, until such time as
they are not required under Section 4.1(c):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN

 

19

--------------------------------------------------------------------------------


 

THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan.  Such a pledge would not
be subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge.  No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure.  Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Purchaser and its pledgee or secured party.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Shares subject to a
pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

 

(c)                                  Removal of Legends.  The legend set forth
in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the
applicable Shares upon which it is stamped or, at such holder’s option, issue to
such holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Shares are registered for resale
under the Securities Act (provided that, if the Purchaser is selling pursuant to
the effective registration statement registering the Shares for resale, the
Purchaser agrees to only sell such Shares during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions.  Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Shares, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall cause Company Counsel to issue to
the Transfer Agent the legal opinion referred to in the Irrevocable Transfer
Agent Instructions.  Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company.  Following the Effective
Date, or at such earlier time as a legend is no longer required (in which case a
Purchaser shall also be required to

 

20

--------------------------------------------------------------------------------


 

provide reasonable assurances in the form of seller and, if applicable, broker
representation letters) for certain Shares, the Company will no later than three
(3) Trading Days following the delivery by a Purchaser to the Company (with
notice to the Company) of a legended certificate representing Shares (endorsed
or with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer), and an opinion of counsel
to the extent required by Section 4.1(a) (such third (3rd) Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to such Purchaser or
the transferee of such Purchaser, as applicable, a certificate or book entry
position representing such Shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.1(c).  Certificates for Shares subject to legend removal
hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.

 

(d)                                 Irrevocable Transfer Agent Instructions. 
The Company shall issue irrevocable instructions to its transfer agent, and any
subsequent transfer agent, in the form of Exhibit D attached hereto (the
“Irrevocable Transfer Agent Instructions”). The Company represents and warrants
that  no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 4.1(d) (or instructions that are consistent
therewith) will be given by the Company to its transfer agent in connection with
this Agreement, and that the Shares shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents and applicable law. The Company
acknowledges that a breach by it of its obligations under this
Section 4.1(d) will cause irreparable harm to a Purchaser.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 4.1(d) will be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this
Section 4.1(d), that a Purchaser shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

(e)                                  Acknowledgement.  Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Shares or any interest
therein without complying with the requirements of the Securities Act.  While
the Registration Statement remains effective, each Purchaser hereunder may sell
the Shares in accordance with the plan of distribution contained in the
Registration Statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available.  Each Purchaser, severally and not jointly with the other Purchasers,
agrees that if it is notified by the Company in writing at any time that the
Registration Statement registering the resale of the Shares is not effective or
that the prospectus included in such Registration Statement no longer complies
with the requirements of Section 10 of the Securities Act, the Purchaser will
refrain from selling such Shares until such time as the Purchaser is notified by
the Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.  Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this Section 4.1(e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this Section 4.1(e).

 

(f)    Buy-In.  If the Company shall fail for any reason or for no reason to
issue to a Purchaser unlegended certificates or legend-free book entry positions
within three (3) Trading Days of receipt of all documents necessary for the
removal of the legend set forth above (the “Deadline Date”), then, in addition
to all other remedies available to such Purchaser, if on or after the Trading
Day immediately following such three (3) Trading Day period, such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend (a “Buy-In”), then the

 

21

--------------------------------------------------------------------------------


 

Company shall, within three (3) Trading Days after such Purchaser’s request and
in such Purchaser’s sole discretion, either (i) pay cash to the Purchaser in an
amount equal to such Purchaser’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate or
unrestricted book entry position (and to issue such shares of Common Stock)
shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates or unrestricted book entry position
representing such shares of Common Stock and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(a) such number of shares of Common Stock, times (b) the Closing Bid Price on
the Deadline Date.

 

4.2                               Furnishing of Information.  In order to enable
the Purchasers to sell the Shares under Rule 144, for a period of twelve (12)
months from the Closing, the Company shall use its reasonable efforts to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act. During such twelve (12) month period, if
the Company is not required to file reports pursuant to the Exchange Act, it
will prepare and furnish to the Purchasers and make publicly available in
accordance with Rule 144(c) such information as is required for the Purchasers
to sell the Shares under Rule 144.

 

4.3                               Integration.  The Company shall not, and shall
use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that will be integrated with the offer or sale of the Shares in a manner
that would require the registration under the Securities Act of the sale of the
Shares to the Purchasers, or that will be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.4                               Securities Laws Disclosure; Publicity.  By
9:00 A.M., New York City time, on the Trading Day immediately following the date
hereof, the Company shall issue a press release (the “Press Release”) reasonably
acceptable to the Placement Agents disclosing all material terms of the
transactions contemplated hereby.  On or before 9:00 A.M., New York City time,
on the second (2nd) Trading Day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Registration Rights
Agreement)).  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser, or include
the name of any Purchaser or an Affiliate of any Purchaser in any press release
or filing with the Commission (other than the Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
(A) any registration statement contemplated by the Registration Rights Agreement
and (B) the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (ii) to the extent such disclosure is
required by law, request of the Staff of the Commission or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii).  From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary
or any of their respective officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are required
to be publicly disclosed by the Company as described in this Section 4.4, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).

 

22

--------------------------------------------------------------------------------


 

4.5                               Non-Public Information.  Except with respect
to the material terms and conditions of the transactions contemplated by the
Transaction Documents, including this Agreement, or as expressly required by any
applicable securities law, the Company covenants and agrees that neither it, nor
any other Person acting on its behalf, will provide any Purchaser or its agents
or counsel with any information regarding the Company that the Company believes
constitutes material non-public information without the express written consent
of such Purchaser, unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

4.6                               Use of Proceeds.  The Company shall use the
net proceeds from the sale of the Shares hereunder for research and development,
commercialization, working capital and general corporate purposes and shall not
use such proceeds for: (a) the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business and prior practices), (b) the redemption of any Common Stock or Common
Stock Equivalents or (c) the settlement of any litigation outstanding as of the
date hereof.

 

4.7                               Principal Trading Market Listing.  In the time
and manner required by the Principal Trading Market, the Company shall prepare
and file with such Principal Trading Market an additional shares listing 
application covering all of the Shares and shall use its commercially reasonable
efforts to take all steps necessary to cause all of the Shares to be approved
for listing on the Principal Trading Market as promptly as possible thereafter.

 

4.8                               Blue Sky.    The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Purchasers under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification)
and shall provide evidence of such actions promptly upon the written request of
any Purchaser.

 

4.9                               Delivery of Shares After Closing. The Company
shall deliver, or cause to be delivered, the respective Shares purchased by each
Purchaser to such Purchaser within three (3) Trading Days of the Closing Date.

 

4.10                        Short Sales and Confidentiality After The Date
Hereof.  Such Purchaser shall not, and shall cause its Trading Affiliates not
to, engage, directly or indirectly, in any transactions in the Company’s
securities (including, without limitation, any Short Sales involving the
Company’s securities) during the period from the date hereof until the earlier
of such time as (i) the transactions contemplated by this Agreement are first
publicly announced as required by and described in Section 4.4 or (ii) this
Agreement is terminated in full pursuant to Section 6.18.  Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and Disclosure Schedules. 
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.4; provided, however,
each Purchaser agrees, severally and not jointly with any Purchasers, that they
will not enter into any Net Short Sales (as hereinafter defined) from the period
commencing on the Closing Date and ending on the earliest of (x) the Effective
Date of the initial Registration Statement or (y) the date that such Purchaser
no longer holds any Shares.  For purposes of this Section 4.10, a “Net Short
Sale” by any Purchaser shall mean a sale of Common Stock by such Purchaser that
is marked as a short sale and that is made at a time when there is no equivalent
offsetting long position in Common Stock held by such Purchaser. 
Notwithstanding the foregoing, in the event that a Purchaser is a multi-managed
investment

 

23

--------------------------------------------------------------------------------


 

vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall apply only
with respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. 
Moreover, notwithstanding the foregoing, in the event that a Purchaser has sold
Shares pursuant to Rule 144 prior to the Effective Date of the initial
Registration Statement and the Company has failed to deliver certificates
without legends or unlegended book entry positions prior to the settlement date
for such sale (assuming that such certificates or book entry positions meet the
requirements set forth in Section 4.1(c) for the removal of legends), the
provisions of this Section 4.10 shall not prohibit the Purchaser from entering
into Net Short Sales for the purpose of delivering shares of Common Stock in
settlement of such sale.  Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that covering a short position established prior to effectiveness
of a resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section 5 under Section A, of the Manual of Publicly Available
Telephone Interpretations, dated July 1997, compiled by the Office of Chief
Counsel, Division of Corporation Finance.

 

4.11                        Subsequent Equity Sales.  From the date hereof until
the earlier of (i) one hundred eighty (180) days following the Closing Date or
(ii) thirty (30) days after the Effective Date (the “Lock-Up Period”), neither
the Company nor any Subsidiary shall issue shares of Common Stock or Common
Stock Equivalents; provided, however, the thirty (30) day period set forth in
this Section 4.11 shall be extended for the number of Trading Days during such
period in which (i) trading in the Common Stock is suspended by any Trading
Market, or (ii) following the Effective Date, the Registration Statement is not
effective or the prospectus included in the Registration Statement may not be
used by the Purchasers for the resale of the Shares.  Notwithstanding the
foregoing, in no event shall this Section 4.11 prohibit the Company from
(A) issuing shares of Common Stock or Common Stock Equivalents (i) in connection
with acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (ii) upon the exercise of any options or warrants
outstanding on the date hereof or (iii) to employees, directors or consultants
pursuant to any stock option or equity incentive or employee stock purchase plan
or (B) filing a registration statement with the SEC to register equity
securities of the Company to be sold on a primary basis following the Effective
Date,  provided that no such securities are sold until the expiration of the
Lock-Up Period.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1                               Conditions Precedent to the Obligations of the
Purchasers to Purchase Shares.  The obligation of each Purchaser to acquire
Shares at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Performance.  The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Shares
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.

 

(e)                                  Adverse Changes.  Since the date of
execution of this Agreement, no event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Listing.         The NASDAQ Global Market
shall have approved the listing of additional shares application for the Shares.

 

(g)                                  No Suspensions of Trading in Common Stock. 
The Common Stock shall not  have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.

 

(h)                                 Company Deliverables.  The Company shall
have delivered the Company Deliverables in accordance with Section 2.2(a).

 

(i)                                     Compliance Certificate.  The Company
shall have delivered to each Purchaser a certificate, dated as of the Closing
Date and signed by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1(a) and (b) in the form attached hereto as Exhibit F.

 

(j)                                    Termination.  This Agreement shall not
have been terminated as to such Purchaser in accordance with Section 6.18
herein.

 

5.2                               Conditions Precedent to the Obligations of the
Company to sell Shares.  The Company’s obligation to sell and issue the Shares
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Purchasers in Section 3.2 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Performance.  Such Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Shares, all
of which shall be and remain so long as necessary in full force and effect.

 

(e)                                  Purchasers Deliverables.  Such Purchaser
shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).

 

(f)                                   Listing.         The NASDAQ Global Market
shall have approved the listing of additional shares application for the Shares.

 

(g)                                  Termination.  This Agreement shall not have
been terminated as to such Purchaser in accordance with Section 6.18 herein.

 

(h)                                 Placement Agent Certificate.  The Company
shall have received a certificate in a form reasonably acceptable to it, dated
as of the Closing Date, and executed by each of the Placement Agents as to
matters related to the conduct of the private placement contemplated herein.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1                               Fees and Expenses.  The Company and the
Purchasers shall each pay the fees and expenses of their respective advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Shares to the Purchasers.

 

6.2                               Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.  At or after the
Closing, and without further consideration, the Company and the Purchasers will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.3                               Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section 6.3
prior to 5:00 P.M., New York City time, on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number specified in this Section 6.3 on a day
that is not a Trading Day or later than 5:00 P.M., New York City time, on any
Trading Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized

 

26

--------------------------------------------------------------------------------


 

overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:

 

If to the Company:

Veracyte, Inc.

 

7000 Shoreline Court

 

Suite 250

 

South San Francisco, CA 94080

 

Telephone No.: (650) 243-6300

 

Facsimile No.: (650) 243-6301

 

Attention: Bonnie H. Anderson

 

E-mail: Bonnie@veracyte.com

 

 

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP

 

2550 Hanover Street

 

Palo Alto, CA 94304

 

Telephone No.: (650) 233-4670

 

Facsimile No.: (866)741-1889

 

Attention: Gabriella Lombardi, Esq.

 

E-mail: gabriella.lombardi@pillsburylaw.com

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4                               Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers of at least 662/3% in interest of
the Shares still held by Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.  No consideration shall be
offered or paid to any Purchaser to amend or consent to a waiver or modification
of any provision of any Transaction Document unless the same consideration is
also offered to all Purchasers who then hold Shares.

 

6.5                               Construction.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

6.6                               Successors and Assigns.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of each of the Purchasers holding or having the right to acquire
the Shares at the time of such consent.  Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Shares in compliance with the Transaction Documents and applicable
law, provided such transferee shall agree in writing to be bound, with respect
to the transferred Shares, by the terms and conditions of this Agreement that
apply to the Purchasers.

 

27

--------------------------------------------------------------------------------


 

6.7                               No Third-Party Beneficiaries.  This Agreement
is intended for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person, except each Purchaser Party
is an intended third party beneficiary of Section 4.8.

 

6.8                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9                               Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Shares.

 

6.10                        Execution.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11                        Severability.  If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

 

6.12                        Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) the Transaction Documents, whenever any Purchaser exercises a
right, election, demand or option under a Transaction Document and the Company
does not timely perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights.

 

28

--------------------------------------------------------------------------------


 

6.13                        Replacement of Shares.  If any certificate or
instrument evidencing any Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

6.14                        Remedies.  In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents.  The parties agree that monetary damages may
not be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15                        Payment Set Aside.  To the extent that the Company
makes a payment or payments to any Purchaser pursuant to any Transaction
Document or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

6.16                        Adjustments in Share Numbers and Prices. In the
event of any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof and prior to the Closing, each reference in any Transaction
Document to a number of shares or a price per share shall be deemed to be
amended to appropriately account for such event.

 

6.17                        Independent Nature of Purchasers’ Obligations and
Rights.  The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document.  The decision of each
Purchaser to purchase Shares pursuant to the Transaction Documents has been made
by such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any

 

29

--------------------------------------------------------------------------------


 

way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser
acknowledges that no other Purchaser has acted as agent for such Purchaser in
connection with making its investment hereunder and that no Purchaser will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Shares or enforcing its rights under the Transaction Documents.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in its review and negotiation of the Transaction Documents.  For reasons of
administrative convenience only, Purchasers and their respective counsels have
chosen to communicate with the Company through Goodwin Procter LLP, counsel to
the Placement Agents.  Each Purchaser acknowledges that Goodwin Procter LLP has
rendered legal advice to the Placement Agents and not to such Purchaser in
connection with the transactions contemplated hereby, and that each such
Purchaser has relied for such matters on the advice of its own respective
counsel.  The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.

 

6.18                        Termination. This Agreement may be terminated and
the sale and purchase of the Shares abandoned at any time prior to the Closing
by either the Company or any Purchaser (with respect to itself only) upon
written notice to the other, if the Closing has not been consummated on or prior
to 5:00 P.M., New York City time, on the Outside Date; provided, however, that
the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.  Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

VERACYTE, INC.

 

 

 

 

 

By:

/s/ Bonnie H. Anderson

 

 

Name: Bonnie H. Anderson

 

 

Title: Chief Executive Officer and President

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $

 

 

 

 

Number of Shares to be Acquired:

 

 

 

 

Tax ID No.:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone No.:

 

 

 

 

 

Facsimile No.:

 

 

 

 

 

E-mail Address:

 

 

 

 

 

Attention:

 

 

 

 

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

[EXECUTED SIGNATURE PAGES OF PURCHASERS INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------

 